Title: Thomas Jefferson to Levett Harris, 21 July 1818
From: Jefferson, Thomas
To: Harris, Levett


          
            Dear Sir
            Monticello
July 21. 18.
          
          On my return from a visit to a distant and occasional residence of mine, I found here your letter of the 2d inst. with the Essay of Professor Fischer for whose attention in sending it to me I am very thankful, and, should you have other occasion to write to him, I will pray you to express my thanks to him. I assure you that I am disappointed in your failure to be nominated to Petersbg. soon after I had the pleasure of your visit here, I had a full conversation with the President on your subject & of the mission to St Petersbg, and the favorable terms in which he spoke of you, & of your fitness for it, led me to expect your appointment. I believ consider the friendship of the emperor, and his present station as Arbiter of Europe, as of the utmost importance to the US. while there is a combination of sovereigns whose league seems to have for object the maintenance of kingly government that the generally. my belief is that you would have been acceptable to him, and that your knolege of the ground would have given you advantages which a stranger will be long acquiring. no doubt that reasons unknown to either you or myself have dictated the present appointment. with my regrets on public, as well as personal account, be pleased to accept the assurance of my great esteem and respect.
          Th: Jefferson
        